          Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 JEAN JONES,                                             §
                           Plaintiff,                    §
 v.                                                      §        No. 1:16-CV-00572-RP
                                                         §
 PORTFOLIO RECOVERY                                      §
 ASSOCIATES LLC, AND WESTERN                             §
 SURETY COMPANY,                                         §
                Defendants.                              §

                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE ROBERT PITMAN
UNITED STATES DISTRICT JUDGE:

        Before the court are Plaintiff’s Motion for Attorneys’ Fees and Costs (Dkt. #108), and all

related filings.1 See Dkt. #118, #119. After reviewing the pleadings, relevant case law, the entire

case file, and having determined that a hearing is not necessary, the undersigned issues the

following Order.

I.      BACKGROUND

        Plaintiff Jean Jones (“Jones”) sued Defendants Portfolio Recovery Associates LLC and

Western Surety Company (“Defendants”) for violating the Fair Debt Collection Practices Act and

the Texas Debt Collection Act. Dkt. #1. After the District Judge granted Jones summary judgment

in part, the case was tried before a jury. See Dkt. #49, #83. The jury returned a unanimous verdict

in favor of Jones, awarding her $1,000 for Defendants’ violation of the FDCPA and $60,000 for

Defendants’ violation of the TDCA. Dkt. #83.



    1
      The Motion was referred by United States District Judge Robert Pitman to the undersigned for a Report and
Recommendation as to the merits pursuant to 28 U.S.C. § 636(b)(1)(B), Rule 72 of the Federal Rules of Civil
Procedure, and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western District
of Texas. See Dkt. #111.

                                                        1
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 2 of 13




       Upon reviewing the Defendants’ Renewed Motion for Judgment as a Matter of Law, the

District Court overturned the jury’s verdict and ruled in favor of Defendants. Jones subsequently

appealed to the Fifth Circuit. On December 12, 2019, the Fifth Circuit reversed the District Court’s

decision and reinstated the jury’s verdict. See Jones v. Portfolio Recovery Associates, LLC, 796 F.

App’x 821 (5th Cir. 2019).

       Jones now seeks an award of attorneys’ fees totaling $106,101.50 and litigation costs

totaling $1,476.49 – all together attorneys’ fees and costs equaling $107,577.99 – pursuant to 15

U.S.C. § 1692k and TEX. FIN. CODE § 392.403(b). Dkt. #108. Defendants oppose this award of

fees, contending the court “should only award $26,041.00” in fees. Dkt. #118. Specifically,

Defendants argue Jones’s attorneys have failed to demonstrate adequate billing judgment, Jones’s

billing records show various inefficiencies, Jones’s attorneys seek rates higher than the prevailing

market dictates, and the Johnson factors warrant a downward adjustment in fees. Id.

II.    APPLICABLE LAW

       Courts in the Fifth Circuit apply the lodestar method to calculate attorneys’ fees. Black v.

SettlePou, P.C., 732 F.3d 492, 502 (5th Cir. 2013) (citing Heidtman v. Cty. of El Paso, 171 F.3d

1038, 1043 (5th Cir. 1999)). The lodestar amount is calculated by multiplying the number of hours

an attorney reasonably spent on the case by an appropriate hourly rate. Black, 732 F.3d at 502

(citing Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 490 (5th Cir. 2012)).

The appropriate hourly rate is defined by the market rate in the community in which the district

court sits and should reflect the prevailing market rates, not the rates that “lions at the bar may

command.” Black, 732 F.3d at 502 (citing Smith & Fuller, 685 F.3d at 490); Tollett v. City of

Kemah, 285 F.3d 357, 368 (5th Cir. 2002); Hopwood v. Texas, 236 F.3d 256, 281 (5th Cir. 2000).

Litigants seeking attorneys’ fees have the burden to show the reasonableness of the hours billed



                                                 2
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 3 of 13




and that the attorneys exercised reasonable billing judgment. Black, 732 F.3d at 502 (citing Saizan

v. Delta Concrete Prods. Co., 448 F.3d 795, 799 (5th Cir. 2006)); Riley v. City of Jackson, 99 F.3d

757, 760 (5th Cir. 1996). The lodestar amount is entitled to a strong presumption of reasonableness.

Black, 732 F.3d at 502 (citing Perdue v. Kenny A., 559 U.S. 542, 552 (2010)).

       After calculating the lodestar amount, the district court may adjust the amount of attorneys’

fees based on the twelve factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d

714 (5th Cir. 1974). Id. These factors are: (1) the time and labor required; (2) the novelty and

difficulty of issues in the case; (3) the skill required to perform the legal services properly; (4) the

preclusion of other employment by the attorney due to accepting the case; (5) the customary fee

charged for those services in the relevant community; (6) whether the fee is fixed or contingent;

(7) the time limitations imposed by the client or circumstances; (8) the amount involved and results

obtained; (9) the experience, reputation, and ability of the attorneys; (10) the undesirability of the

case; (11) the nature and length of the professional relationship with the client; and (12) awards in

similar cases. Black, 732 F.3d at 502 n.7 (citing Johnson, 488 F.2d at 717-19). Many of these

factors are subsumed within the initial calculation of hours reasonably expended at a reasonable

hourly rate and should not be double-counted. See id.; Jason D.W. v. Hous. Indep. Sch. Dist., 158

F.3d 205, 209 (5th Cir. 1998) (internal citations omitted).

III.   ANALYSIS

       The parties do not dispute that Jones is owed some amount of attorneys’ fees and costs

pursuant to section 1692k(a)(3) of the FDCPA and section 392.403(b) of the TDCA. Besides this,

however, little else is agreed upon. Both parties provide an abundance of affidavits and other

exhibits to show that their proposed hourly rates and billed hours are correct and their opponent’s

proposed rates and hours are wrong. Upon review, the undersigned finds that no single affidavit



                                                   3
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 4 of 13




provides such compelling analysis as to render it “correct” and the other parties’ conflicting

affidavits “wrong.” Compare Dkt. #108-8 (Declaration of Ben Bingham for Jones), with Dkt.

#118-1 at 75 (Affidavit of Craig A. Noack for Defendants). The affidavits of Wood, Chatman,

Zimmer, Clark, and Brown simply state their billing rate, experience, accolades, and billing

judgment. The affidavits of each attorney brought in to support the named attorneys’ billing rates

merely state they are well-versed in this market and this area of the law, have reviewed the relevant

evidence, and support their sponsor’s views. Accordingly, while each affidavit has been reviewed

and considered, no single declaration carries the day.

       With this said, the court proceeds to calculate an appropriate attorneys’ fee award.

       A.      Hourly Rate

       Attorneys Michael Wood and Celetha Chatman, who worked as Jones’s “litigators” and

handled the case from inception through discovery, respectively seek hourly rates of $372.00 and

$335.00. Dkt. #108 at 6-7. Wood was admitted to the Illinois bar in 2014 and has worked on over

800 FDCPA cases. Dkt. #108-2 at 3. Wood claims his current hourly rate of $372.00 and prior rate

of $352.00 have been approved in a number of federal cases. See, e.g., Moore v. Summit

Receivables, LLC, No, 19-cv-01309 (N.D. Ill. 2019). Notably, however, every case cited by Wood

was litigated in the Northern District of Illinois. See Tollett v. City of Kemah, 285 F.3d 357, 368

(5th Cir. 2002) (noting that in calculating the prevailing market rate, the relevant legal market is

the community where the district court sits). Chatman was admitted to the Illinois bar in 2015, has

experience with over 600 FDCPA cases, and similarly has had her current and previous hourly

rates approved by a number of federal courts. See, e.g., Lloyd v. Credit Systems International, Inc.

Case, No. 18-cv-04267 (N.D. Ill. 2019).




                                                 4
           Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 5 of 13




          Attorney Robert Zimmer, who entered the case after discovery to assist with summary

judgment, was admitted to practice in the State of Texas on November 6, 2015. Dkt. #108-4. He

opened his own Austin, Texas law firm in December 2015, states he has experience litigating over

two dozen FDCPA cases in federal court and over fifty in Texas state courts, and has a current

hourly rate of $325.00.

          Attorney Amy Clark, who entered the case solely as Jones’s trial counsel, seeks an hourly

rate of $400. She was admitted to the California bar in 2002 and the Texas bar in 2004. Dkt. #108-

5. During her 18 years of practice, she has experience representing consumers in FDCPA cases.

Id.

          Attorney Daniel Brown, who joined the case on appeal, seeks an hourly rate of $425. Dkt.

#108-6. He was admitted to the Illinois bar in 2009, has been a member of the National Association

of Consumer Advocates since 2016, and has substantial experience in federal litigation, appellate

litigation, FDCPA litigation, mortgage fraud litigation, and other consumer fraud litigation

involving the banking and finance sectors. Id.

          In addition to the affidavits discussed above, the parties submit various reports meant to

support their hourly rate arguments. Jones submits data from the 2015-2016 United States

Consumer Law Attorney Fee Survey Report, and Defendants submit data from the 2017-2018

United States Consumer Law Attorney Fees Survey Report. The parties disagree as to which report

is more accurate and, therefore, which report the court should rely on.2 The following table created

by Defendants reflects the median hourly rates for practicing consumer law in Austin, Texas, as

shown in both reports.



      2
       Defendants contend the 2017-2018 report should be relied upon because it is the most recent. Dkt. #118 at 6-7.
Jones contends the 2015-2016 report is more accurate and thus should be relied upon because the 2017-2018 report
also takes into account actual fee decisions made by courts. Dkt. #119 at 4.

                                                         5
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 6 of 13




Dkt. #118; Dkt. #108-10 (2015-2016 U.S. Consumer Law Report); Dkt. #118-1 at 72-73 (2017-

2018 U.S. Consumer Law Report). In addition, the undersigned takes notice that the hourly rates

depicted in the most recent State Bar of Texas Hourly Rate Report [“Texas Rate Report”] are as

follows: $250/hr for 3-6 years of experience; $300/hr for 11-15 years; and $308/hr for 16-20 years.3

See Am. Acad. of Implant Dentistry v. Parker, No. AU-14-CA-00191-SS, 2018 WL 401818, at *3

(W.D. Tex. Jan. 11, 2018) (Sparks, J.) (while recognizing that judges in the Western District of

Texas frequently look at the Texas Rate Report in order to establish a reference point, noting the

“Report is not dispositive” and its “observations are often based off of less-than-robust self-

reporting by the State’s lawyers”). Additionally, the Texas Rate Report states that the median

hourly rate for an attorney practicing consumer law in 2015 was $243.

       After careful review of the evidence, the court finds that the hourly rates posited by Jones

do not entirely represent the market rate in Austin for appellate and consumer law. See Black, 732

F.3d at 502 (the appropriate hourly rate is the prevailing market rate in the community, not the rate

“lions at the bar may command”). Given their relatively modest years of legal experience and the

various reports, the court finds the appropriate market rate for Chatman, Wood, and Zimmer is

$300 per hour. That said, the court finds the hourly rate charged by Clark at $400 per hour is




   3
        State Bar of Texas Department of Research and Analysis, 2015 Hourly Fact Sheet (2015),
https://www.texasbar.com/AM/Template.cfm?Section=Archives&Template=/CM/ContentDisplay.cfm&ContentID=
34182

                                                 6
          Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 7 of 13




appropriate, representing the market rate in Austin for an attorney with over 18 years of legal

experience.

         Turing to out-of-town attorney Brown, Defendants contend that Jones has failed meet their

burden of showing that Brown should be awarded his “home” rate – here, this appears to be

Chicago, Illinois. “Out-of-town counsel may be awarded their “home” rates under limited

circumstances.” Ratliff v. Mesilla Valley Transp., Inc., No. EP-18-CV-00376-FM, 2019 WL

3936991, at *2 (W.D. Tex. Aug. 20, 2019) (citing McClain v. Lufkin Indus., Inc., 649 F.3d 374,

382 (5th Cir. 2011)). Here, however, because Jones has failed to respond to Defendants out-of-

town argument, see Dkt. #119, she has failed to show this is a circumstance in which Brown should

be awarded his “home” rate. Accordingly, upon reviewing the evidence, reports, and recognizing

that appellate attorneys are reported as making a higher hourly rate than consumer-law attorneys

in Austin, the court finds the appropriate market rate for Brown is $400 per hour.

        B.       Time Expended

        Next, the court carefully reviews the time records to determine whether the hours expended

in this case were reasonable. Jones seeks to recover the following billable hours: 118.80 for Wood

and Chatman,4 32.10 for Zimmer, 21.80 for Clark, and 107.20 for Brown.

                 1.       Interoffice Communications/Conferences

        Defendants have identified 19.6 hours billed by Jones’s attorneys for “interoffice

communications.” Dkt. #118-1 at 10. Defendants argue they should not have to pay attorneys’ fees

on these billed hours because (1) none of the billing entries for conferences indicate that they were

necessary or reasonable, (2) most of the conferences were short, thereby rebutting their necessity,




    4
    Despite providing a time sheet with each individual time entry, Jones does not distinguish the hourly totals of
Wood and Chatman. See Dkt. #108-1 at 2-7.

                                                        7
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 8 of 13




(3) many of these conferences were double billed, and (4) there are billing discrepancies where

attorneys billed varying hours for the same conference. Dkt. #118 at 3-4.

       Fees for interoffice communications are allowed provided that there are “not an inordinate

number of interoffice conferences, and so long as multiple attorneys do not bill for the same

conference.” In re Lopez, 576 B.R. 84, 103 (Bankr. S.D. Tex. 2017); In re Rodriguez, 517 B.R.

724, 736 (Bankr. S.D. Tex. 2014). Lawyers need not provide a detailed explanation of the necessity

of the conference or each lawyer’s role so long as it is clear from the evidence that such a

conference was reasonable and necessary for the case. Louisiana Power & Light Co. v. Kellstrom,

50 F.3d 319 (5th Cir. 1995).

       Here, based on the nature and length of this case, as well as the description in the billing

statements concerning the topic of each conference, see Dkt. #118-1 at 10-11, the court finds the

conferences were reasonable and necessary. Additionally, the court recognizes that participants

who attend the same interoffice conference may bill different amounts depending on what

percentage of the conference they attended. That said, the evidence reflects that multiple attorneys

billed about half of the listed interoffice conferences. See id. Accordingly, because the vast

majority of the interoffice conferences double-billed involved Wood and Chatman, the court will

reduce their total hours billed by 8.5 hours.

               2.      Paralegal and Clerical Work

       Defendants also argue that Jones seeks to impermissibly recover attorneys’ fees for 8.1

hours of paralegal work and 4.9 hours of clerical work. First, as it relates to alleged paralegal work,

Defendants argue the court should prevent Jones from recovering Chatman’s billed time for

drafting discovery responses and Wood’s billed time for reviewing and finalizing the discovery

responses. While an attorney may not bill their attorney rate for paralegal work, see Missouri v.



                                                  8
         Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 9 of 13




Jenkins by Agyei, 491 U.S. 274, 288 (1989), the court is not persuaded that the work at issue here

is paralegal rather than legal work. Accordingly, the court rejects Defendants’ argument related to

paralegal fees.

        Defendants also argue that the attorneys’ hourly records reflect 4.9 hours expended on

clerical tasks, which should not be included in the fees. Dkt. #118 at 5; Dkt. #118-1 at 15. In

response, Jones agrees to withdraw 0.9 hours of time – all but one of the clerical task entries

identified by Defendants – from the sought attorneys’ fees. Dkt. #119 at 3. Accordingly, the

remaining “clerical” entry dispute involves Wood’s 4.00 hour entry for “compil[ing] time records

and expenses.” Dkt. #118-1 at 15.

        Clerical work is generally not recoverable in an award of attorneys’ fees. Black v.

SettlePou, P.C., No. 3:10–CV–1418–K, 2014 WL 3534991, at *6 (N.D. Tex. July 17, 2014) (citing

Vela v. City of Hous., 276 F.3d 659, 681 (5th Cir. 2001)). Courts consider “the following tasks to

be clerical or non-legal: calendaring, organizing documents, reviewing correspondence, updating

files and binders, copying documents, loading and organizing computer databases (such as

Summation/Ringtail/Concordance), and mailing or delivering documents.” Kimberly-Clark Corp.

v. Factory Mut. Ins. Co., No. CIV A 305-CV-2097-B, 2008 WL 1958998, at *7 (N.D. Tex. Apr.

30, 2008). The party seeking reimbursement of attorneys' fees bears the burden of establishing the

number of hours expended through the presentation of adequately recorded time records as

evidence. See Riley v. City of Jackson, Miss., 99 F.3d 757, 760 (5th Cir. 1996). Here, while Jones

contends Wood’s four hour entry is legal because “time and expense entries must be reviewed for

attorney-client privilege, appropriateness for inclusion in a fee request, and clarity,” the court notes

the entry states it is for compiling documents, not reviewing them. Dkt. #119 at 3; see Dkt. #118-

1 at 15. Because it is the plaintiff’s burden to establish the amount of legal hours expended, the



                                                   9
          Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 10 of 13




court finds that Wood’s contested entry is clerical in nature. Therefore, the court will reduce the

total hours billed by 4.90.

                 3.     Block Billing

          Defendants also argue the court should reduce the attorneys’ fee award by 20% because

Jones’s attorneys engaged in block billing. Dkt. #118 at 5. Jones responds her attorneys did not

engage in block billing. The court agrees. “Block billing is the practice of including ‘the total daily

time spent working on a case, rather than itemizing the time expended on specific tasks.’” Fralick

v. Plumbers & Pipefitters Nat'l Pension Fund, No. 3:09-CV-0752-D, 2011 WL 487754, at *4

(N.D. Tex. Feb. 11, 2011) (quoting Glass v. United States, 335 F. Supp. 2d 736, 739 (N.D. Tex.

2004)). Here, the “block billing” identified by Defendants is in fact an itemized list of specific

tasks, like the 1.20 hour entry stating: “read, review and note Defendant’s PRA Answer and

Affirmative Defenses, prepare notes for motion to strike.” Dkt. #118-1 at 4. Therefore,

Defendants’ block billing argument fails.

                 4.     General Inefficiencies in Billing

          Despite Jones’s contention that her attorneys have written off 32 hours, Defendants argue

that Jones’s attorneys have not demonstrated adequate billing judgment and the billing records

display various billing inefficiencies. Accordingly, Defendants argue the court should impose

various percentage reductions in the total award, like a 5% reduction because of “excessive

overbilling” caused by “the excessive time taken on certain tasks, specifically reading.” Dkt. #118

at 5-6.

          Upon review of the evidence, the court does not find any percentage reduction warranted.

The record does not reveal that Jones’s attorneys overbilled by taking “excessive time” to read




                                                  10
          Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 11 of 13




relevant legal documents.5 Furthermore, no percentage reductions are warranted by the court’s

above analysis, and Defendants have failed to articulate another instance of “billing

inefficiencies.” See id. Therefore, the court rejects Defendants’ billing inefficiencies argument.

         C.       Johnson Factors

         Highlighting her attorneys’ high degree of success and the vindication of an important

consumer right, Jones requests the court increase the lodestar total under the Johnson factors back

to the full amount of requested attorneys’ fees. See Dkt. #108 at 11. In response, Defendants argue

the Johnson factors warrant a downward adjustment of Jones’s fees because this is an FDCPA case

brought on well-trod ground, there were no novel issues presented, no particularly difficult

briefing, and only a day-long trial. See Dkt. #118 at 10. As reflected in the parties’ sparse briefing

on these factors, some of the Johnson factors are neutral, some marginally tilt in favor of Jones,

and others in favor of Defendants. Nonetheless, after carefully considering the evidence and the

Johnson factors, the court finds that no adjustments under the Johnson factors are warranted.

         D.       Costs

         Jones seeks $1,476.49 in filing fees and costs. Defendants final contention is that Jones’s

costs should be reduced by $851.49 because she “does nothing to substantiate the costs above

filing and services.” Dkt. #18 at 11. Based on this contention, Defendants argues Jones’s costs

should be reduced to $625, the costs for filing and service of the Complaint. Id. In response, Jones

alleges the $851.49 was spent on nonrefundable travel arrangements for the later-canceled Fifth

Circuit oral argument. Dkt. #108-1 at 14; Dkt. #119-1.




     5
       For example, the court does not find Chatman’s 1.00 billing entry for reading, reviewing, and taking notes on
Defendant’s Motion to Strike and Motion for Leave to File Sur-Reply (both totaling fifteen pages) excessive.
Moreover, paying opposing counsel’s expenses for litigation decisions, like filing a motion for an extension of time,
is part of paying attorneys’ fees.

                                                         11
            Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 12 of 13




           The FDCPA and TDCA allow a successful plaintiff to recover costs, including filing fees.

15 U.S.C. § 1692k(a)(3); TEX. FIN. CODE § 392.403(b). However, under Texas law, travel has been

determined to be a nonrecoverable cost. Bentson v. Chyma, No. 415CV00523ALMCAN, 2017

WL 7513317, at *5 (E.D. Tex. Dec. 11, 2017), report and recommendation adopted, 4:15-CV-

523, 2018 WL 780587 (E.D. Tex. Feb. 8, 2018) (citing Shenandoah Assocs. v. J & K Properties,

Inc., 741 S.W.2d 470, 486 (Tex. App.—Dallas 1987, writ denied)). Similarly, “[i]t is well settled

that attorney travel expenses are not recoverable under § 1920.” Jensen v. Lawler, 338 F. Supp. 2d

739, 746 (S.D. Tex. 2004) (citing Coats v. Penrod Drilling Corp., 5 F.3d 877, 891 (5th Cir. 1993));

Magdalena Eubank v. Lockhart Indep. Sch. Dist., 1:15-CV-1019-RP, 2017 WL 2973990, at *2

(W.D. Tex. July 12, 2017). Accordingly, Brown’s travel and lodging costs are not recoverable,

and the court will only assess $625 in costs against Defendants.

IV.        CONCLUSION

           In summary, the court finds Chatman, Wood, and Zimmer have an appropriate hourly rate

of $300 per hour, and Clark and Brown have an appropriate hourly rate of $400 per hour.

Furthermore, Chatman and Wood reasonably spent 105.40 hours on this case,6 Zimmer spent 32.10

hours, Clark spent 21.80 hours, and Brown spent 107.20 hours. Accordingly, the lodestar amount

is $92,850. As noted above, no adjustments under the Johnson factors are warranted. Adding in

the $625 in costs to the lodestar amount, the court grants Jones’s Motion for Attorneys’ Fees and

Costs in part, and awards Jones $93,475 in attorneys’ fees and costs. Dkt. #108.

V.         RECOMMENDATION

           Based on the foregoing, the undersigned RECOMMENDS that Plaintiff’s Motion for

Attorneys’ Fees (Dkt. #108) be GRANTED IN PART AND DENIED IN PART. Specifically,


     6
         This amount takes into account the above-described reductions for interoffice communications and clerical
work.

                                                         12
        Case 1:16-cv-00572-RP Document 121 Filed 10/26/20 Page 13 of 13




the undersigned RECOMMENDS that Defendants pay Jones, by and through her counsel,

reasonable attorneys’ fees in the amount of $92,850 and costs in the amount of $625.

VI.    Objections

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

        A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150–53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).



        SIGNED October 26, 2020.
                                                    _______________________________
                                                    MARK LANE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               13
